Exhibit 10.4

 

AMENDMENT NUMBER ONE TO EMPLOYMENT AGREEMENT

 

This AMENDMENT NUMBER ONE TO EMPLOYMENT AGREEMENT (“Amendment”) is entered into
as of February 23, 2011 between Thompson Creek Metals Company USA, a Colorado
corporation (“Thompson Creek”), and Wendy J. Cassity (“Executive”), effective
September 7, 2010 (the “Effective Date”).

 

RECITALS

 

WHEREAS, Thompson Creek and Executive entered into an Employment Agreement dated
September 7, 2010;

 

NOW THEREFORE, in consideration of the mutual promises and undertakings
contained herein, the sufficiency of which is acknowledged by the parties
hereto, Thompson Creek and the Executive agree to amend the Agreement as of the
Effective Date as follows:

 

1.                                       A new paragraph 30 is hereby added to
the Agreement as follows:

 

“PAYMENT PURSUANT TO RELEASE

 

30.                                 Notwithstanding anything to the contrary in
this Agreement, in the event that a payment to be made under this Agreement
provides for the deferral of compensation pursuant to section 409A of the Code
and is pursuant to this Agreement to be made to Executive within sixty days of
the Executive’s Termination of Employment but only upon the execution (and, if
applicable, the nonrevocation) of a general release, then, if such sixty-day
period begins in one taxable year of Executive and ends in a subsequent taxable
year of Executive, such payment shall only be made in such subsequent taxable
year.”

 

IN WITNESS WHEREOF, the parties have executed this Amendment on the dates
written below.

 

EXECUTIVE:

 

 

/s/ Wendy Cassity

2/24/11

 

Wendy J. Cassity

(Date)

 

 

 

 

 

 

 

THOMPSON CREEK METALS COMPANY USA:

 

 

 

 

/s/ Kevin Loughrey

2/24/11

 

By: Kevin Loughrey

(Date)

 

 

 

 

Its: Chairman and Chief Executive Officer

 

 

 

1

--------------------------------------------------------------------------------